                                         Case 2:18-bk-20151-ER            Doc 1387 Filed 01/28/19 Entered 01/28/19 12:19:53                   Desc
                                                                             Main Document Page 1 of 2


                                           1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com                                           FILED & ENTERED
                                           3   DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                           4   Los Angeles, California 90017-5704                                       JAN 28 2019
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924
                                           5
                                               Attorneys for the Chapter 11 Debtors and                            CLERK U.S. BANKRUPTCY COURT
                                                                                                                   Central District of California
                                           6   Debtors In Possession                                               BY gonzalez DEPUTY CLERK


                                           7
                                                                        UNITED STATES BANKRUPTCY COURT
                                           8                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                           9   In re                                            Lead Case No. 2:18-bk-20151-ER
                                          10   VERITY HEALTH SYSTEM OF                           Jointly Administered With:
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                               CALIFORNIA, INC., et al.,
                                          11                                                    Case No. 2:18-bk-20162-ER
                                                          Debtors and Debtors In Possession.    Case No. 2:18-bk-20163-ER
         DENTONS US LLP




                                          12                                                    Case No. 2:18-bk-20164-ER
            (213) 623-9300




                                                                                                Case No. 2:18-bk-20165-ER
                                          13    Affects All Debtors                            Case No. 2:18-bk-20167-ER
                                                                                                Case No. 2:18-bk-20168-ER
                                          14    Affects Verity Health System of                Case No. 2:18-bk-20169-ER
                                                 California, Inc.                               Case No. 2:18-bk-20171-ER
                                          15    Affects O’Connor Hospital                      Case No. 2:18-bk-20172-ER
                                                Affects Saint Louise Regional Hospital         Case No. 2:18-bk-20173-ER
                                          16    Affects St. Francis Medical Center             Case No. 2:18-bk-20175-ER
                                                Affects St. Vincent Medical Center             Case No. 2:18-bk-20176-ER
                                          17    Affects Seton Medical Center                   Case No. 2:18-bk-20178-ER
                                                Affects O’Connor Hospital Foundation           Case No. 2:18-bk-20179-ER
                                          18    Affects Saint Louise Regional Hospital         Case No. 2:18-bk-20180-ER
                                                 Foundation                                     Case No. 2:18-bk-20181-ER
                                          19    Affects St. Francis Medical Center of
                                                 Lynwood Foundation                             Hon. Judge Ernest M. Robles
                                          20    Affects St. Vincent Foundation                 ORDER APPROVING STIPULATION
                                                Affects St. Vincent Dialysis Center, Inc.      CONTINUING HEARING REGARDING PAYOR
                                          21    Affects Seton Medical Center Foundation        CURE OBJECTIONS [RELATED DOCKET NO.
                                                Affects Verity Business Services               1153]
                                          22    Affects Verity Medical Foundation
                                                Affects Verity Holdings, LLC                     Continued Hearing:
                                          23    Affects De Paul Ventures, LLC                    Date: February 6, 2019
                                                Affects De Paul Ventures - San Jose ASC,         Time: 10:00 a.m. (PST)
                                          24     LLC                                              Place: United States Bankruptcy Court
                                                                                                         Courtroom 1568
                                          25                   Debtors and Debtors In Possession.        255 East Temple Street
                                                                                                         Los Angeles, California 90012
                                          26
                                          27

                                          28

                                                                                                  -1-
                                               110073863\V-1
                                         Case 2:18-bk-20151-ER          Doc 1387 Filed 01/28/19 Entered 01/28/19 12:19:53          Desc
                                                                           Main Document Page 2 of 2


                                           1           The Court, having reviewed the Stipulation Continuing Hearing Regarding Payor Cure
                                           2   Objections (the “Stipulation”), filed as Docket No. 1384, entered between the above-captioned
                                           3   debtors and debtors in possession (the “Debtors”), Cigna HealthCare of California, Inc. and Life
                                           4   Insurance Company of North America (“Cigna”), California Physicians’ Service dba Blue Shield
                                           5   of California (“Blue Shield”), Aetna Life Insurance Company (“Aetna”), UnitedHealthcare
                                           6   Insurance Company (“UnitedHealthcare”) and Kaiser Foundation Hospitals (“Kaiser”) (Cigna,
                                           7   Blue Shield, Aetna, UnitedHealthcare and Kaiser, collectively (the “Payors”)), and good cause
                                           8   appearing,
                                           9           HEREBY ORDERS AS FOLLOWS:
                                          10           1.      The Stipulation is approved.
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11           2.      The Hearing Date (as defined in the Stipulation) shall be continued from January
         DENTONS US LLP




                                          12   30, 2019, at 10:00 a.m. to February 6, 2019, at 10:00 a.m. (Pacific Time).
            (213) 623-9300




                                          13
                                                        IT IS SO ORDERED.
                                          14

                                          15                                                  ###

                                          16

                                          17

                                          18
                                          19

                                          20

                                          21

                                          22

                                          23
                                               Date: January 28, 2019
                                          24

                                          25

                                          26
                                          27

                                          28
                                                                                           -2-
